Citation Nr: 0520324	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  99-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected atypical facial pain, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral defective hearing.  

3.  Entitlement to service connection for attention deficit 
disorder.  

4.  Entitlement to service connection for low back 
disability.  

5.  Entitlement to service connection for cerebrospinal fluid 
leak.  

6.  Entitlement to service connection for asthma.  

7.  Entitlement to service connection for a stomach 
disability.

8.  Entitlement to service connection for organic brain 
syndrome.  

9.  Entitlement to service connection for residuals of a 
spine cord injury.  

10.  Whether new and material evidence has been received 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a seizure disorder.  

11.  Entitlement to service connection for central nervous 
disorder of the hands and feet.  

12.  Entitlement to service connection for ulnar neuropathy.  

13.  Entitlement to service connection for chloracne, claimed 
as secondary to Agent Orange exposure.  

14.  Entitlement to service connection for prostatitis, 
claimed as secondary to Agent Orange exposure.

15.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  

16.  Entitlement to an increased disability rating for 
service-connected diplopia, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969, including service in Vietnam.  Subsequent Reserve 
service is also indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied ratings in excess of 
10 percent for diplopia and atypical facial pain; denied 
entitlement to an increased (compensable) rating for 
bilateral defective hearing; denied service connection for 
seizure disorder because the RO determined that new and 
material evidence had not been submitted since a prior final 
denial; denied service connection for attention deficit 
disorder, low back disability, cerebrospinal fluid leak, 
asthma, stomach disability, residuals of spinal cord injury, 
central nervous disorder of the hands and feet, and ulnar 
neuropathy; and denied service connection for peripheral 
neuropathy, chloracne and prostatitis, all claimed a 
secondary to exposure to herbicides in Vietnam.  

The veteran testified before the undersigned member of the 
Board at a hearing held at the RO in February 2001.  In June 
2001, the Board remanded the case to the RO.  In November 
2002, the veteran testified at a hearing before a Decision 
Review Officer (DRO) at the RO in November 2002.  Transcript 
of both hearings are associated with the claims file.  

This Board decision addresses the following issues: 
entitlement to increased ratings for atypical facial pain and 
bilateral defective hearing; entitlement to service 
connection for attention deficit disorder, low back 
disability, cerebrospinal fluid leak, and asthma.  The 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Other matters

In a June 2004 rating decision, the RO denied service 
connection for hepatitis C.  The veteran was notified of his 
appellate rights, but to the Board's knowledge he did not 
file an appeal.  Accordingly, the Board has no jurisdiction 
over that issue.

A review of the record reflects that the veteran is currently 
in receipt of a combined 100 percent evaluation for multiple 
(13) service-connected disabilities, including post traumatic 
stress disorder (PTSD) and prostate cancer, each evaluated as 
100 percent disabling.  In addition to the schedular ratings, 
the veteran is in receipt of special monthly compensation 
under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on 
account of PTSD rated 100 percent and additional service-
connected disabilities independently ratable at 60 percent or 
more, and special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ.  


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran's service-connected atypical facial pain is 
manifested by subjective complaints of pain; multi-infarct 
dementia has not been diagnosed. 

2.  The medical evidence of record shows that the veteran has 
level I hearing in each ear.                                                           

3.  The medical evidence of record does not show that the 
veteran currently has attention deficit disorder.  

4.  The medical evidence of record does not show that the 
veteran currently has a low back disability.  

5.  The medical evidence of record does not show that the 
veteran currently has a cerebrospinal fluid leak.  

6.  The medical evidence of record does not show that the 
veteran currently has asthma.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for atypical facial pain have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2004). 

2.  The schedular criteria for a compensable rating for 
bilateral defective hearing have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (effective June 10, 1999).

3.  Attention deficit disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  A cerebrospinal fluid leak was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

6.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks higher disability ratings for atypical 
facial pain and bilateral defective hearing.  He is also 
seeking service connection for attention deficit disorder, 
low back disability, cerebrospinal fluid leak, and asthma.  
The veteran's other claims are being remanded for additional 
development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g., the February 1998 rating 
decision.  Subsequent to the enactment of the VCAA in 
November 2000, the RO applied the current standard of review 
in the December 2000 and February 2005 Supplemental 
Statements of the Case (SSOCs).  Thus, any deficiency in the 
RO's previous adjudication was remedied, and no prejudice to 
the veteran has resulted therefrom.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board will apply the current 
standard of review in adjudicating the veteran 's claims.





Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 1998 Statement of the Case (SOC) and the 
September 1999, December 2000, and February 2005 SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
November 2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  This letter enumerated what the evidence must show to 
establish entitlement both to increased ratings and to 
service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2004 VCAA letter, the RO notified the veteran that 
VA was responsible for getting "Service medical/personnel 
records.  VA out-patient treatment records and examinations.  
Any federal government agency records that have been cited by 
you."  See the November 15, 2004 letter, page 2.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the November 2004 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the November 2004 letter 
informed the veteran: "If you have any additional evidence 
in your possession please send it to us. [   ] If you have 
any additional evidence or information that you think will 
support your claim, please let us know." 

The Board therefore finds that the November 2004 letter, the 
July 1998 SOC, and the September 1999, December 2000, and 
February 2005 SSOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

Moreover, it is abundantly clear that the veteran is well 
aware of what is required of him, as evidenced in his 
communications to VA and in his hearing testimony.  The 
veteran's VA claims folder now consists of five thick 
volumes.  The veteran himself indicated "I've got too much 
documents and so much information . . . it's going to 
overwhelm you."  See the transcript of the November 19, 2002 
hearing, pages 12-13.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  While one year has 
not passed since the November 2004 VCAA letter, the claim was 
readjudicated in the February 2005 SSOC.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decision in February 1998.  The Board notes, 
however, that this was both a practical and a legal 
impossibility, because the VCAA was not enacted until 
November 2000.  VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  The veteran's claims were readjudicated and a SSOC was 
provided to the veteran in 2005 following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, this claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran has not alleged prejudice in the timing of the VCAA 
notice.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these six issues has been identified 
and obtained.  The evidence of record includes service 
medical records, VA and private medical records and reports 
of VA examinations.  

During the course of the appeal, the veteran claimed 
treatment at the VA Medical Center (VAMC) in Jamaica Plain, 
Massachusetts from 1969 to 1980.  A report of contact dated 
August 24, 2000 with the Jamaica Plain VAMC notes that 
records from 1969 to 1980 would be at the VAMC in West 
Roxbury, Massachusetts.  The same report of contact reflects 
that after contacting the West Roxbury VAMC, it was 
determined that the veteran's records from 1969 to 1980 were 
transferred to the VAMC in Prescott, Massachusetts.  A report 
of contact dated August 30, 2000 with the Prescott VAMC 
indicates that the earliest medical records they have from 
West Roxbury were from 1987.  They stated that they do not 
have any records for the veteran from 1969 to 1980.  

The Board finds that its June 2001 remand instructions have 
been complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998), [Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.].  VA's compliance as to the 
Board's VCAA notification concerns, expressed in the June 29, 
2001 remand, have been documented above.  
In the June 2001 remand, the Board noted that following a 
Travel Board hearing before the undersigned in February 2001, 
the veteran still desired a hearing before a hearing officer 
at the RO, a request he made prior to certification to the 
Board.  
The RO was instructed to schedule the veteran for the 
requested hearing.  In November 2002, the veteran testified 
before a DRO at the RO.  The Board finds that the veteran's 
hearing request has been satisfied.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, regarding the claims for service connection for 
attention deficit disorder, low back disability, 
cerebrospinal fluid leak, and asthma, the Board has concluded 
that a remand for physical examination of the veteran and/or 
a medical nexus opinion is not warranted.  As discussed in 
more detail below, there is no competent medical evidence of 
attention deficit disorder, low back disability, 
cerebrospinal fluid leak, and asthma currently.  In the 
absence of competent medical evidence of current disability, 
referral for a medical nexus opinion is not necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a current attention deficit disorder, low back disability, 
cerebrospinal fluid leak, and asthma.  The veteran has been 
provided the opportunity to present evidence pertaining to 
current disability, and he has not done so.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The veteran has 
presented testimony at hearings before the undersigned 
Veterans Law Judge at a Travel Board hearing in February 2001 
and before a DRO at the RO in November 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims have been consistent with the provisions of the VCAA.

Accordingly, the Board will proceed to decisions on the 
merits.

Increased Rating Claims

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).  

1.  Entitlement to an increased disability rating for 
service-connected atypical facial pain, currently evaluated 
as 10 percent disabling.  

In a March 1982 rating decision, the RO granted service 
connection for atypical facial pain following multiple 
fractures sustained in a motor vehicle accident in August 
1979.  A 10 percent rating was assigned.  The rating has 
remained unchanged since.  The veteran filed an increased 
rating claim in October 1996.  

The Board notes that the veteran is separately service 
connected for post-traumatic headaches as a result of the 
same accident.  Therefore, the Board will not consider any 
subjective complaints of headaches in its evaluation of the 
veteran's facial pain disability.

Specific schedular criteria

The veteran's atypical facial pain is rated 10 percent 
disabling under Diagnostic Code 8045 (brain disease due to 
trauma).  

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2004).

Analysis

As noted above, the veteran has been awarded a separate 
disability rating for post-traumatic headaches.  Therefore, 
in considering impairment resulting from atypical facial pain 
under Diagnostic Code 8045, complaints of headaches will not 
be considered; such symptomatology has been separately rated.  
See 38 C.F.R. § 4.14 [the evaluation of the same disability 
under various diagnoses is to be avoided].

In reviewing the evidence as a whole, the Board finds the 
preponderance of the evidence to be against an increased 
rating, in excess of the currently assigned 
10 percent for the veteran's atypical facial pain.  While the 
Board acknowledges the veteran's complaints of facial pain 
and the clinical record documenting treatment for such, he is 
already in receipt of the maximum schedular rating under 
Diagnostic Code 8045 for such subjective complaints.  

In essence, in order for a disability rating in excess of 10 
percent to be assigned, there would have to be of record 
evidence of multi-infarct dementia due to brain trauma.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  Here, the medical 
evidence does not reveal a diagnosis of multi-infarct 
dementia due to brain trauma, for which the veteran would be 
eligible for a disability rating in excess of 10 percent 
under Diagnostic Code 9304.  Numerous VA and private 
treatment records dated through 2005 have also failed to 
diagnose the condition.  Accordingly, the veteran is not 
entitled to an evaluation in excess of 10 percent for the 
service-connected atypical facial pain.  

The Board observes in passing that rating the veteran under 
diagnostic codes involving the facial nerves, such as 
Diagnostic Codes 8405, is unwarranted in this case, since 
there is of record no competent medical evidence which 
indicates that nerve damage is present.  The medical evidence 
describes purely subjective symptoms, which are appropriately 
rated under Diagnostic Code 8045.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) [One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.].

Based on the evidence, the Board finds no greater than a 10 
percent schedular evaluation is warranted for subjective 
complaints of atypical facial pain. 

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected atypical 
facial pain results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  It appears from the veteran's written 
submissions that his sole contention is that his service-
connected disability warrants a higher rating.  Accordingly, 
in the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes consideration of an extraschedular 
rating for his atypical facial pain is in order because it 
presents an exceptional or unusual disability picture, he may 
raise this matter with the RO.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the claim.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral defective hearing.  

In a June 1970 rating decision, service connection was 
granted for bilateral defective hearing and a noncompensable 
evaluation was assigned.  
The veteran filed an increased rating claim in October 1996.  

Specific schedular criteria

The veteran's bilateral defective hearing is rated under 
Diagnostic Code 6100.  During the pendency of this appeal the 
schedular criteria for evaluation of hearing impairment were 
revised, effective June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  Where a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Upon review, the Board finds that the amended regulations did 
not result in any substantive changes.  Essentially, the old 
and new regulations for evaluating a hearing loss disorder 
are identical.  See 64 Fed. Reg. 25202 (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

Evaluations of bilateral defective hearing range from 
noncompensably disabling to 100 percent disabling based on 
the organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz.  To evaluate the degree of disability 
from defective hearing, the provisions of 38 C.F.R. § 4.85 
establish eleven auditory acuity levels from I for 
essentially normal acuity through level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  38 C.F.R. § 
4.85.

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Analysis

As an initial matter, the only examination which contains the 
information required by the regulation was conducted in 
November 1997.  Accurate pure tone thresholds could not be 
obtained on the most recent VA examination in May 2003, and 
the examination report may not be used by the Board in rating 
the veteran's disability.  Cf. Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  

The Board realizes that the November 1997 examination is now 
almost eight years old; however, there is no indication that 
the veteran's hearing has become worse during the intervening 
period, and it does not appear that the veteran himself so 
contends.  There is no arbitrary time period beyond which 
examination reports become "stale".  See Snuffer v. Gober, 
10 Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination]. 

Applying the findings of the November 1997 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that there is no basis for a rating assignment in 
excess of the currently assigned noncompensable evaluation at 
this time.  The November 1997 audiological evaluation 
revealed pure tone threshold levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
40
60
LEFT
N/A
20
20
25
25

Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level I 
impairment in each ear.  Based on this examination, the 
schedular criteria for a compensable rating are not met.  The 
Board notes that a VA audiological examination was conducted 
in May 2003; however, despite repeated instruction, accurate 
pure tone thresholds could not be obtained.  As such, the 
only accurate testing information available upon which to 
evaluate the veteran's hearing loss is the testing conducted 
at the November 1997 VA examination.  

In short, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 38 
C.F.R. § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 dB's or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In this case, the 1997 VA examination does not show that the 
provisions of 38 C.F.R. §§ 4.85 or 4.86(b) are met in this 
case with respect to either ear.  Therefore, the use of 
Tables VI or VIa is not warranted.

The Board wishes to emphasize that it has no reason to doubt 
that the veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the veteran's hearing 
loss has been service connected.  However, as explained above 
the outcome of this case is determined by the audiology 
results.



Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
defective hearing results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  It appears from the veteran's written 
submissions that his sole contention is that his service-
connected disability warrants a higher rating.  Accordingly, 
in the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes consideration of an extraschedular 
rating for his bilateral defective hearing is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Service Connection Claims

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Because these four issues will be resolved in a similar 
manner, the Board will address them together.

3.  Entitlement to service connection for attention deficit 
disorder. 

4.  Entitlement to service connection for a low back 
disability. 

5.  Entitlement to service connection for cerebrospinal fluid 
leak. 

6.  Entitlement to service connection for asthma.  

Analysis

As noted above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), as will be discussed 
immediately below the record is negative as to any current 
diagnosis of attention deficit disorder, low back disability, 
cerebrospinal fluid leak and asthma.  The veteran's claim all 
fail on that basis.    

Regarding attention deficit disorder, the Board notes that in 
a July 1988 statement, after seeing the veteran for possible 
seizure disorder, a VA physician reported the episodes 
"could represent complex partial seizures, dissociative 
state, post-traumatic stress disorder [   ], an attentional 
deficit due to head injury...."  [emphasis added by the 
Board].  This does not amount to a diagnosis of attention 
deficit disorder, but is merely speculation on the part of 
the examiner as to possible reasons for the veteran's 
complaints.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim].

In addition, the record contains other references to the 
condition, most notably in a May 1996 VA progress note, an 
April 1997 private mental health assessment, and a September 
1997 statement from Dr. J.W. wherein a history of attention 
deficit disorder was noted.  However, none of these documents 
provides a specific, current diagnosis of attention deficit 
disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history].

Crucially, while VA and private treatment records dated 
through 2005 reflect numerous diagnoses, there has been no 
diagnosis for attention deficit disorder.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

A similar vague and remote medical history accompanies the 
veteran's back disability.  An April 1979 VA treatment record 
noted a complaint of intermittent low back pain.  A January 
1988 VA treatment record also noted complaint of severe flank 
and back pain; however, a bone and CT scan were negative.  
Since that time, a period of time covering over 17 years, 
there has been no evidence regarding the low back.  A VA 
examination in November 1997 was negative for complaint or 
diagnosis for a low back disability, and subsequent treatment 
records dated through 2005 have also been silent for any 
complaint or diagnosis regarding the low back.  

In short, there is no medical evidence involving a current 
diagnosis of  a low back disability.  Even the remote 
references to back pain do not constitute diagnoses.  See 
Sanchez-Benitez, supra [a symptom such as pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].   

Likewise, the medical evidence record is negative for any 
finding of cerebrospinal fluid leak.  A November 1995 private 
hospital report indicated that the veteran was seen for 
possible cerebrospinal fluid leak after he complained of 
leaking from his nose for the past three months; however, the 
veteran's fluid was tested and found not to be cerebrospinal 
fluid.  An October 1996 VA treatment record noted that the 
veteran was conclusively told that he did not have a 
cerebrospinal fluid leak, but may have a torn lachrymal duct.  
Private clinical notes dated in 1998 reiterated that there 
was no evidence of a cerebrospinal fluid leak.  

Regarding asthma, the record reflects that in November 1987 
the veteran was treated for cold-induced asthma.  Thereafter, 
the record is silent for treatment or diagnosis for asthma.  
VA hospital reports in October 1993 and a mental health care 
report in October 1996 note that the veteran had a history of 
asthmatic attacks; however, there is no treatment or 
diagnosis of the condition shown.  A September 1997 statement 
from Dr. J.W. also notes a history of asthma but no 
diagnosis.  Although the veteran testified that he has been 
on inhalers since 1969 for asthma, the record shows that he 
uses an Albuterol inhaler daily for chronic obstructive 
pulmonary disease, not asthma.  See VA treatment record, 
dated June 13, 2003.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  The 
medical records do not show a current diagnosis of attention 
deficit disorder, low back disability, cerebrospinal fluid 
leak, asthma.  The veteran's claims fail on this basis alone.  

The Board acknowledges the veteran's testimony regarding 
these claims.  However, to the extent that the veteran 
himself is attempting to provide medical evidence concerning 
the existence of the claimed disabilities, it is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran has been 
accorded numerous opportunities over the lengthy course of 
this appeal to present to VA competent medical evidence of 
the current existence of the claimed disabilities.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) [a claimant has the 
responsibility to present and support a claim for VA 
benefits]. 

In short, in the absence of a current diagnosis of attention 
deficit disorder, low back disability, cerebrospinal fluid 
leak and asthma, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection for all four claimed disabilities is denied on 
that basis.


ORDER

Entitlement to an increased disability rating for atypical 
facial pain is denied. 

Entitlement to an increased (compensable) rating for 
bilateral defective hearing is denied. 

Entitlement to service connection for attention deficit 
disorder is denied. 

Entitlement to service connection for low back disability is 
denied. 

Entitlement to service connection for cerebrospinal fluid 
leak is denied.  

Entitlement to service connection for asthma is denied.  


REMAND

7.  Entitlement to service connection for a stomach 
disability. 

8.  Entitlement to service connection for organic brain 
syndrome.  

9.  Entitlement to service connection for residuals of a 
spinal cord injury. 

10.  Whether new and material has been presented which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for a seizure disorder.  

11.  Entitlement to service connection for central nervous 
disorder of the hands and feet. 

12.  Entitlement to service connection for ulnar neuropathy.

The veteran contends that his stomach problems, organic brain 
syndrome, spinal cord residuals, and seizure disorder are all 
the result of the his automobile accident.  He also contends 
that he has a central nervous disorder in his hands and feet 
and ulnar neuropathy as a result of the spinal cord injury 
and/or the 1979 motor vehicle accident.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Upon review, the Board notes that the medical record contains 
diagnoses of gastroparesis (April 1998 private treatment 
record), organic brain syndrome (May 2004 VA treatment 
record), degenerative changes of the cervical spine (April 
1997 X-rays), and seizure disorder (May 2004 VA treatment 
record).  Therefore, Hickson element (1) arguably has been 
met as to the claimed disabilities.  The Board further notes 
that the 1979 accident is a confirmed part of the record and 
as discussed above service connection is in effect for 
certain disabilities resulting from the accident.  Hickson 
element (2) is therefore also met.  As such, the Board 
believes that a VA examination with nexus opinion is needed.  
See Charles v. Principi, 
16 Vet. App. 370 (2002) [VA must assist veteran by obtaining 
nexus opinion where evidence of a current disability and an 
association between that disability and active service are 
shown].

13.  Entitlement to service connection for chloracne, claimed 
as secondary to Agent Orange exposure. 

14.  Entitlement to service connection for prostatitis, 
claimed as secondary to Agent Orange exposure. 

15.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  

The veteran seeks entitlement to service connection for 
chloracne, prostatitis, and peripheral neuropathy, all 
claimed as a result of his exposure to Agent Orange. As noted 
in the Introduction, the veteran had service in Vietnam; he 
is therefore presumed to have been exposed to Agent Orange.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2004).

In addition to the presumption of herbicide exposure, 
discussed immediately above, there is a second Agent Orange 
related presumption.  Certain diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active service, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  
 
The Board notes that none of the three claimed diseases meet 
the presumptive requirements.  Prostatitis is not listed as a 
presumptive Agent Orange-related disease.  Although chloracne 
and peripheral neuropathy are diseases specified as 
presumptive to herbicide-exposed veterans, there is no 
medical evidence showing that they manifested to a degree of 
10 percent or more after the last date on which the veteran 
was exposed to an herbicide agent, as is required by law.  
See 38 C.F.R. § 3.307, 3.309.  

Notwithstanding this, a claimant can still establish service 
connection for Agent Orange exposure with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) [veteran not precluded from presenting proof of direct 
service connection even though his disability is not among 
statutorily enumerated conditions presumed to be service 
connection, since presumption not sole method for showing 
causation].  See also Charles v. Principi, 16 Vet. App. 370, 
374 (2003) [VA must assist veteran by obtaining nexus opinion 
where evidence of a current disability and an association 
between that disability and active service are shown].  

In a July 1997 statement, a VA environmental physician 
indicated that the veteran's claimed acne, prostatitis, and 
peripheral neuropathy "may be" due to his "continued" 
exposure to Dioxin.  The veteran has not been afforded a VA 
examination to determine whether the claimed chloracne, 
prostatitis, and peripheral neuropathy is related to his 
period of active service.  The Board is accordingly of the 
opinion that its duty to assist warrants further development 
of these claims.  

16.  Entitlement to an increased disability rating for 
service-connected diplopia, currently evaluated as 10 percent 
disabling.  

In evaluating service-connected diplopia, the measurement of 
muscle function will be undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye, or of the motor nerves supplying these muscles.  
The measurement will be performed using a Goldmann Perimeter 
Chart.  The chart identifies four major quadrants, (upward, 
downward, and two lateral) plus a central field (20 degrees 
or less).  The examiner will chart the areas in which 
diplopia exists and such plotted chart will be made a part of 
the examination report.  See 38 C.F.R. § 4.77 (2004).

The Board notes that the January 2003 VA eye examination, the 
most recent of record, did not contain Goldmann charts.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should be scheduled the veteran 
for a VA examination or examinations to 
determine the current existence and the 
etiology of his claimed stomach 
disability, organic brain syndrome, 
spinal cord injury residuals, seizure 
disorder, central nervous disorder of the 
hands and feet, ulnar neuropathy, 
chloracne, prostatitis, and peripheral 
neuropathy.  The examiner should (1) 
identify whether the claimed disabilities 
are currently manifested and (2) if so, 
whether the disorders are as likely as 
not related to the veteran's military 
service.  In regards to chloracne, 
prostatitis, and peripheral neuropathy, 
the examiner should also opine as to 
whether it is as likely as not that the 
conditions are related to the veteran's 
presumed exposure to herbicides in 
Vietnam.  A report of the examination(s) 
should be prepared and associated with 
the veteran's VA claims folder.

2.  A VA eye examination should be 
scheduled to evaluate the service-
connected diplopia.  A copy of 38 C.F.R. 
§ 4.77 should be provided to the 
examiner, who should endeavor to provide 
an examination report in compliance 
therewith.

3.  After undertaking any additional 
development that it deems appropriate, 
VBA should readjudicate the issues 
remaining on appeal.  If the decision 
remains unfavorable to the veteran, a 
SSOC should be prepared.  The veteran 
should be provided the SSOC, and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted by VA.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


